DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 12-15, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spreitzer et al. (US 2012/0211701) (hereafter “Spreitzer”).
Regarding claims 1-3, 8, 10, 12-15, and 17-22, teaches an electroluminescent device comprising an anode, a hole injection layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0099]).  Spreitzer teaches that the light emitting layer can comprise a fluorescent dopant, which can have the following structure, 
    PNG
    media_image1.png
    173
    272
    media_image1.png
    Greyscale
 (paragraphs [0074]-[0076], [0087], and [0091]).  
    PNG
    media_image1.png
    173
    272
    media_image1.png
    Greyscale
 meets applicant’s formula 
    PNG
    media_image2.png
    82
    191
    media_image2.png
    Greyscale
, where 4 R1 are phenyl groups and two R1 are R, which is CD3.  Spreitzer teaches that electroluminescent device can further comprise phosphorescent dopants and the device can emit white light (paragraphs [0082] and [0098]).  Spreitzer teaches electroluminescent devices can be used in a consumer product or a lighting panel (paragraph [0003]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinde et al. (US 2007/0275266) (hereafter “Jinde”) in view of Xia et al. (US2010/0270916) (hereafter “Xia”).
Regarding claims 1-5, 8-18, 21, and 22, Jinde teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0246] and [0247]).  Jinde teaches that the light emitting layer can comprise the following compound, 
    PNG
    media_image3.png
    200
    305
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    223
    287
    media_image4.png
    Greyscale
 (paragraphs [0237], [0247], and [0259], Table 1).  Jinde teaches that the electroluminescent device can emit white light (page 25 Table 1).  Jinde teaches the electroluminescent device can be used in consumer products or a lighting panel (paragraph [0266]).
Jinde does not teach where the alkyl groups in 
    PNG
    media_image3.png
    200
    305
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    223
    287
    media_image4.png
    Greyscale
 comprise deuterium atoms.
Xia teaches compounds for use as dopants in electroluminescent devices (paragraphs [0016]-[0025]).  Xia teaches that one can improve the efficiency and lifetime of dopant of an electroluminescent device by chaining the hydrogen atoms in alkyl groups of the compounds to deuterium compounds (paragraphs [0066] and [0067]).  Xia teaches that the improvement is due to increased bond strength.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compounds of Jinde, 
    PNG
    media_image3.png
    200
    305
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    223
    287
    media_image4.png
    Greyscale
, so the hydrogen atoms in the alkyl groups (both chain and cyclic) are changed from hydrogen atoms to deuterium atoms.  The motivation, as taught by Xia, would have been to improve the lifetime and efficiency of the device.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,600,967. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,600,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,600,967 is a species of the claims of the instant application; therefore, the claims of U.S. Patent No. 10,600,967 anticipate the claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759